DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Meyer on 4/29/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for notifying a first wallet provider associated with a first virtual wallet whether or not the first virtual wallet is a default virtual wallet for a communication device, the computer-implemented method comprising:
receiving, at a wallet platform, a request, from the [[a]] first wallet provider associated with the [[a]] first virtual wallet, for confirmation that the first virtual wallet is the [[a]] default virtual wallet at the [[a]] communication device specific to a consumer, wherein the wallet platform and the first wallet provider are each separate from the communication device, and wherein the wallet platform is separate from the first wallet provider; and then,
in response to receiving the request:
determining, by the wallet platform, a second virtual wallet associated with a second wallet provider is the default virtual wallet at the communication device, based on a last dropped cookie related to the second virtual wallet present in the communication device, wherein determining the second virtual wallet is the default virtual wallet is apart from a transaction to be funded through the default virtual wallet; and 
providing, by the wallet platform, a notification to the first wallet provider, wherein the notification indicates the first virtual wallet associated with the first wallet provider is not the default virtual wallet at the communication device, thereby permitting the first wallet provider to incentivize the consumer to select the first virtual wallet as the default virtual wallet.

2.	(Cancelled).

3.	(Previously Presented) The computer-implemented method of claim 1, wherein the first wallet provider includes an issuer of a payment account provisioned to the first virtual wallet.

4.	(Previously Presented) The computer-implemented method of claim 1, further comprising providing an offer to the consumer at the communication device to designate the first virtual wallet associated with the first wallet provider as the default virtual wallet at the communication device. 

5.	(Previously Presented) The computer-implemented method of claim 4, wherein the offer includes at least one incentive associated with a reduction in a cost of a product for purchase at a merchant when funded through the first virtual wallet associated with the first wallet provider.

6.	(Previously Presented) The computer-implemented method of claim 4, wherein the offer includes at least one incentive associated with a discount for a transaction funded through the first virtual wallet associated with the first wallet provider.

7.	(Cancelled). 

8.	(Currently Amended) A system for use in notifying a first wallet provider associated with a first virtual wallet that the first virtual wallet is or is not a default virtual wallet for a communication device, the system comprising:
a wallet platform computing device configured to:
receive a request from the first [[a]] wallet provider to determine whether the first [[a]] virtual wallet associated with the first wallet provider is the [[a]] default virtual wallet for the [[a]] communication device specific to a consumer, wherein the first wallet provider is separate from the communication device; and then
in response to the request from the first wallet provider, 
determine whether the first virtual wallet is the default virtual wallet for the communication device, based on one or more cookies at the communication device, apart from a transaction to be funded through the default virtual wallet for the communication device; and 
notify the first wallet provider that the first virtual wallet is not the default virtual wallet, when the first virtual wallet is not the default virtual wallet for the communication device, thereby permitting the first wallet provider to incentivize the consumer to select the first virtual wallet as the default virtual wallet for the communication device.

9. – 10.  (Cancelled).

11.	(Currently Amended) The system of claim 8, wherein the wallet platform computing device is further configured to notify the first wallet provider that the first virtual wallet is the default virtual wallet, when the first virtual wallet is the default virtual wallet for the communication device.

12.	(Cancelled).

13.	(Currently Amended) The system of claim 8, wherein the one or more cookies are specific to a merchant; and
wherein the wallet platform computing device is configured, in connection with notifying the first wallet provider that the first virtual wallet is not the default virtual wallet, to further notify the first wallet provider of the merchant.

14.	(Cancelled).

15.	(Currently Amended) The system of claim 8, wherein the first wallet provider includes an issuer of a payment account provisioned to the first virtual wallet.

16. – 19.  (Cancelled).



Allowable Subject Matter
Regarding claims 1, 3-6, 8, 11, 13, 15 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1 and 8 have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and system comprising: “receiving, at a wallet platform, a request, from the first wallet provider associated with the first virtual wallet, for confirmation that the first virtual wallet is the default virtual wallet at the communication device specific to a consumer, wherein the wallet platform and the first wallet provider are each separate from the communication device, and wherein the wallet platform is separate from the first wallet provider; and then,
in response to receiving the request: 		determining, by the wallet platform, a second virtual wallet associated with a
second wallet provider is the default virtual wallet at the communication device, based on
a last dropped cookie related to the second virtual wallet present in the communication
device, wherein determining the second virtual wallet is the default virtual wallet is apart
from a transaction to be funded through the default virtual wallet;
and
providing, by the wallet platform, a notification to the first wallet provider, wherein the notification indicates the first virtual wallet associated with the first wallet provider is not the default virtual wallet at the communication device, thereby permitting the first wallet provider to incentivize the consumer to select the first virtual wallet as the default virtual wallet.;”  The Examiner was unable to find prior art related to the above limitations.   The prior art most closely resembling applicant's claimed invention is:
Lee et al. (US 2014/0279437)
Lee discloses an electronic payment system in an electronic device displays a list of electronic payment applications and receives an input for selecting a default electronic payment application from the list. The system sets the selected default electronic payment application as a default electronic payment application among one or more electronic payment applications and performs electronic payment by activating a payment means of the set default electronic payment application, .rather than receiving, at a wallet platform, a request, from a first wallet provider associated with a first virtual wallet, for confirmation that the first virtual wallet is a default virtual wallet at a communication device specific to a consumer, wherein the wallet platform and the first wallet provider are each separate from the communication device, and wherein the wallet platform is separate from the first wallet provider as claimed by the applicant. 
Also the NPL that closely resembles the applicant’s claims titled Secure Mobile Payment via Trusted Computing, discloses In practice, there are two classical types of electronic payment (e-payment) applications, cash-like and check-like payment systems, which require different network technologies to provide communication channels. Especially, the recent emerging NFC technology has obtained a considerable attention for mobile payments because of
its ease of use and relatively secure communication channel. However, securing the payment channel alone does not offer high assurance payment transactions. Indeed,
without trusted mobile devices, the security of payment applications and data cannot be guaranteed at all, which does not disclose the concept as claimed by the applicant. 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621